Title: From George Washington to John Hancock, 24 October 1777
From: Washington, George
To: Hancock, John

 

Sir.
Head Quarters [Whitpain Township, Pa.] Octor 24th 1777.

I do myself the honor of transmitting to Congress the inclosed copies of sundry letters just now received, and congratulate them most sincerely on the important intelligence which they contain. The damage the Enemy have sustained in their Ships, I hope will prevent their future attempts to gain the passage of the river, and the repulse of the Troops under Count Donnop and his Captivity, I flatter myself will also be attended with the most happy consequences. At the time these Actions happened, a supply of Ammunition was on the way to the Forts, and I have also ordered a further quantity to be immediately sent. By Colo. Blaine, one of the issuing Commissaries, who left Red Bank, in the morning before the action, I am happily informed, that he had thrown considerable supplies of provision into both garrisons. he also adds, that he came from Jersey this morning, and that the Enemy had recrossed the Delaware and returned to Philadelphia. I have written to Colo. Green, that the Prisoners must be immediately sent from his Post, and Mr Clymer, a Deputy under Mr Boudinot, will set out to morrow morning to make a proper disposition of them.
It gives me great concern to inform Congress, that after all my exertions we are still in a distressed situation for want of Blankets and Shoes. At this time no inconsiderable part of our force are incapable of acting, thro’ the deficiency of the latter, and I fear without we can be releived, it will be the case with two thirds of the Army in the course of a few days.
I am, and have been waiting with the most anxious impatience for a confirmation of Genl Burgoyn’s surrender. I have received no further intelligence respecting it, except vague report, than the first account which came to hand so long ago as Saturday morning. If Congress have had authentic advices about it, I wish to be favor’d with them. I have the honor to be With great respect, Sir your most Obet hum. Servt

Go: Washington

